IN THE SUPREME COURT OF PENNSYLVANIA


IN RE: FILING AN AFFIDAVIT OF                  :        No. 537
COMPLIANCE WITH THE FEDERAL                    :
CARES ACT IN LANDLORD-TENANT                   :        Judicial Administration Docket
CASES                                          :


                                          ORDER


PER CURIAM

       AND NOW, this 16th day of July, 2020, IT IS ORDERED pursuant to Article V,
Section 10 of the Constitution of Pennsylvania, that every action by a landlord against a
tenant for the recovery of possession of real property filed on or after March 27, 2020
through August 24, 2020 shall be accompanied by an Affidavit of Compliance with the
federal Coronavirus Aid, Relief, and Economic Security Act, P.L. 116-136 (“CARES Act”)
in the attached form as available on the website of the Administrative Office of
Pennsylvania Courts at       http://www.pacourts.us/forms/for-the-public (for actions in
magisterial district courts and courts of common pleas) or as available on the website of
the   Philadelphia   Municipal   Court    at       https://www.courts.phila.gov/municipal/civil/,
respectively. A copy of the completed affidavit shall be attached to the complaint and
served upon the tenant.
       Additionally, every action by a landlord who is a federally backed multifamily
mortgage loan borrower, as defined by section 4023(f)(2)-(3) of the CARES Act, against
a tenant for the recovery of real property shall continue to be accompanied by the Affidavit
of Compliance with the CARES Act through the earlier of 60 days after the termination of
the national emergency on COVID-19 as declared by the President or March 1, 2021.
See Affidavit, questions 4 and 5.
       Notwithstanding the provisions of Pa.R.E. 802, the affidavit is admissible at the
hearing or trial for the recovery of possession of real property.